Exhibit 10.94

ELEVENTH MODIFICATION AGREEMENT

THIS ELEVENTH MODIFICATION AGREEMENT (the "Agreement") is made as of the 29th
day of October, 2002, by and among E-LOAN, INC. (the "Borrower"), and GMAC Bank,
a federal saving bank (the "Lender").

BACKGROUND

The Borrower and the Lender entered into a Warehouse Credit Agreement, dated as
of November 1, 2001, as amended (as so amended, the "Warehouse Credit
Agreement") pursuant to which the Lender agreed to make advances (the
"Advances") to the Borrower in accordance with the provisions of the Warehouse
Credit Agreement. All capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Warehouse Credit Agreement.

The Advances are evidenced by the Borrower's Second Amended' and Restated Note,
dated as of August 20, 2002 (the "Note") in the stated principal amount of
$150,000,000 and secured by, among other things, a Warehouse Security Agreement
dated as of November 1, 2001, as amended (as so amended, the "Warehouse Security
Agreement") between the Borrower and the Lender granting the Lender a security
interest in certain of the Borrower's assets.

The Borrower has requested that the Lender make certain modifications to the
terms of the Warehouse Credit Agreement, and the Lender has agreed to such
modification, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 1. Warehouse Credit Agreement. The Warehouse Credit Agreement is hereby amended
    as follows:
     a. Section 2.01 of the Warehouse Credit Agreement is amended to read in
        full as follows:
    
        "2.01 Commitment. Subject to and upon the terms and conditions set forth
        herein, the Lender agrees, at any time and from time to time prior to
        the Expiry Date (or such earlier date as the Commitment shall have been
        terminated pursuant to the terms hereof), to make an advance or advances
        (each an "Advance" and, collectively, the "Advances") to the Borrower,
        which Advance: (i) shall be made at any time and from time to time in
        accordance with the terms hereof on and after the Effective Date and
        prior to the Expiry Date; (ii) shall bear interest as provided in
        Section 2.07; (iii) may be prepaid and reborrowed in accordance with the
        provisions hereof; and (iv) shall be made against the pledge by the
        Borrower of Eligible Mortgage Loans, Eligible Nonconforming Mortgage
        Loans, Eligible HELOCs or Liquid Assets as Collateral for such Advance
        as provided herein and in the Warehouse Security Agreement; provided,
        however, that (1) the aggregate principal amount of Advances outstanding
        at any time shall not exceed the lesser of (x) the Commitment and (y) an
        amount equal to: the Borrowing Base, at such time minus (b) $1,000,000,
        (2) the aggregate principal amount of Advances outstanding at any time
        secured by Mortgage-backed Securities shall not exceed 0% of the
        Commitment, (3) the aggregate principal amount of Wet Advances
        outstanding at any time shall not exceed 40% of the Commitment, (4) the
        aggregate principal amount of Advances outstanding at any time secured
        by Jumbo Loans shall not exceed 40% of the Commitment, (5) the aggregate
        principal amount of Advances outstanding at any time secured by Eligible
        Nonconforming Mortgage Loans shall not exceed $10,000,000 (the
        "Nonconforming Commitment"), (6) the aggregate principal amount of
        Advances outstanding at any time secured by Credit A- Loans shall not
        exceed 100% of the Nonconforming Commitment, (7) the aggregate principal
        amount of Advances outstanding at any time secured by Credit B Loans
        shall not exceed 100% of the Nonconforming Commitment, (8) the aggregate
        principal amount of Advances outstanding at any time secured by Credit C
        Loans shall no exceed 40% of the Nonconforming Commitment, (9) the
        aggregate principal amount of Advances outstanding at any time secured
        by Credit D Loans shall not exceed 0% of the Nonconforming Commitment,
        (10) the aggregate principal amount of Advances outstanding at any time
        secured by Eligible HELOCs shall not exceed $25,000,000 (the "HELOC
        Commitment"), provided, however, during the period October 29, 2002
        through December 31, 2002, aggregate amount may not exceed $50,000,000
        (11) the aggregate principal amount of Advances outstanding at any time
        secured by Second Mortgage Loans shall not exceed $25,000,000 provided,
        however, during the period October 29, 2002 through December 31, 2002,
        aggregate amount may not exceed $50,000,000 (the "Second Mortgage Loan
        Commitment"), (12) the aggregate amount of Advances outstanding at any
        time secured by Second Mortgage Loans and Eligible HELOCs shall not
        exceed $25,000,000, provided, however, during the period October 29,
        2002 through December 31, 2002, aggregate amount may not exceed
        $50,000,000 (13) the aggregate principal amount of Advances outstanding
        at any time secured by HLTV Loans shall not exceed $10,000,000 (the
        "HLTV Commitment"), and (14) the aggregate principal amount of Advances
        outstanding at any time secured by Eligible Nonconforming Mortgage
        Loans, HLTV Loans, Second Mortgage Loans and Eligible HELOCs shall not
        exceed $45,000,000 provided, however, during the period October 29, 2002
        through December 31, 2002, aggregate amount may not exceed $70,000,000."
    
     b. Sections 4.02(r) is hereby added to the Warehouse Credit Agreement and
        shall read in full as follows:
    
        (r) if on any date the aggregate principal amount of Advances secured by
        Eligible HELOCs exceeds $25,000,000 (provided, however that during the
        period October 29, 2002 through December 31, 2002 if the aggregate
        principal amount of Advances secured by Eligible HELOCs exceeds
        $50,000,000), the Borrower shall immediately prepay the principal of
        Advances secured by Eligible HELOCs in an aggregate amount equal to such
        excess."
    
     c. Sections 4.02(t) is hereby added to the Warehouse Credit Agreement and
        shall read in full as follows:
    
        "(t) if on any date the aggregate principal amount of Advances secured
        by Eligible HELOCs and Second Mortgage Loans exceeds $25,000,000
        (provided, however, that during the period October 29, 2002 through
        December 31, 2002 the aggregate principal amount of Advances secured by
        Eligible HELOCs exceeds $50,000,000), the Borrower shall immediately
        prepay the principal of Advances secured by Eligible HELOCs and Second
        Mortgage Loans in an aggregate amount equal to such excess."
    
     d. Sections 4.02(v) is hereby added to the Warehouse Credit Agreement and
        shall read in full as follows:

    "(v) if on any date the aggregate principal amount of Advances secured by
    Eligible Nonconforming Mortgage Loans, HLTV Loans, Second Mortgage Loans and
    Eligible HELOCs exceeds $45,000,000 (provided, however, that during the
    period of October 29, 2002 through December 31, 2002 the aggregate principal
    amount of Advances secured by Eligible HELOCs exceeds $70,000,000), the
    Borrower shall immediately prepay the principal of Advances secured by
    Eligible Nonconforming Mortgage Loans, HLTV Loans, Second Mortgage Loans and
    Eligible HELOCs in an aggregate amount equal to such excess."

 2. References to Credit Documents. Upon the effectiveness of this Agreement:
     a. Each reference in the Warehouse Credit Agreement to "this Agreement,"
        "hereunder," "hereof," "herein" or words of like import, and each
        reference in the Restated Note and the Warehouse Security Agreement to
        the Warehouse Credit Agreement, shall mean and be a reference to the
        Warehouse Credit Agreement as amended hereby;
     b. Each reference in the Warehouse Credit Agreement and the Warehouse
        Security Agreement to the Note shall mean and be a reference to the
        Restated Note; and
     c. Each reference in the Warehouse Credit Agreement and the Note to the
        Warehouse Security Agreement shall mean and be a reference to the
        Warehouse Security Agreement as amended hereby.

 3. Ratification of Documents.
     a. Except as specifically amended herein or amended and restated in the
        Restated Note, the Warehouse Credit Agreement, the Note and the
        Warehouse Security Agreement shall remain unaltered and in full force
        and effect and are hereby ratified and confirmed.
     b. The execution, delivery and effectiveness of this Agreement and the
        Restated Note shall not, except as expressly provided herein, operate as
        a waiver of any right, power or remedy of the Lender under the Warehouse
        Credit Agreement, the Note or the Warehouse Security Agreement nor
        constitute a waiver of any default or Event of Default under the
        Warehouse Credit Agreement, the Note or the Warehouse Security
        Agreement.

 4. Representations and Warranties. The Borrower hereby certifies that (i) the
    representations and warranties which it made in the Warehouse Credit
    Agreement and the Warehouse Security Agreement are true and correct as of
    the date hereof and (ii) no Event of Default and no event which could become
    an Event of Default with the passage of time or the giving of notice, or
    both, under the Note, the Warehouse Credit Agreement or the Warehouse
    Security Agreement exists on the date hereof.
 5. Miscellaneous.
     a. This Agreement shall be governed by and construed according to the laws
        of the State of Delaware without regard to principles of conflicts of
        laws and shall be binding upon and shall inure to the benefit of the
        parties hereto, their successors and assigns.
     b. This Agreement may be executed in one or more counterparts, each of
        which shall be deemed an original, but all of which together shall
        constitute one and the same instrument.
     c. This Agreement is intended to take effect as a document under seal.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

E-LOAN, INC.

 

By: ____/s/_______________________________ President

 

GMAC Bank

 

By: ____/s/_______________________________
Senior Vice President




--------------------------------------------------------------------------------


